DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/7/2022 is acknowledged.  No ground(s) was given with the traversal. This is not found persuasive because there is no specific as to why the election is traversed and that claims 15-21, which belong to Group II have been cancelled.
The requirement is still deemed proper and is therefore made FINAL.
Independent claim 22 has been amended and is directed to the same inventive features of claim 1 and therefore is being examined.
Information Disclosure Statement
The information disclosure statement filed 3/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 5/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5, 9 and 14 are objected to because of the following informalities:  
The limitation “NVH characteristics” in the claims is in abbreviated form that is not providing any specific meaning to the limitation within the claims. While Examiner does recognize, in light of the originally filed specification what NVH references, the specific terms associate with abbreviated characters should be spelled out. To promote compact prosecution, the Examiner examines the limitation to have the meaning that associate with noise, vibration and harshness characteristics relate to the vehicle operation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 10-13, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al. (US 2017/0249176 A1), Hendrickson et al. (US 2018/034879 A1) and Kuszmaul et al. (US 2018/0050697 A1), as supporting document.
For claim 1, Alden discloses an engine control system comprising:
an autonomous driving unit configured to determine a requested vehicle operation demand based at least partially on sensed operational conditions of the vehicle as provided to the autonomous driving unit (Para. 0003, 0018, 0019, where the vehicles are being controlled autonomously or semi-autonomously based on sensed operational conditions of the vehicles), 
wherein the autonomous driving unit utilizes a collective fuel economy of a plurality of vehicles including the vehicle operating in a platoon to determine a modified vehicle operation demand that is different than the requested vehicle operation demand (Para. 0004, 0005, 0019-0021, 0024, where the driving unit controls the vehicle platoon based on optimizing the fuel economy of the vehicles in the platoon in a collective manner).
Alden discloses the vehicle controller operates the engine of the vehicle, determine the operation parameters and performance of the vehicle based on the operational conditions of the vehicle and determine a modified operation of the vehicle based on the optimized operations of the vehicle in the platoon associate with the collective fuel economy of the platoon, that is different than the requested operation parameters not relate to the vehicle in the platoon (Para. 0018-0021, 0023-0025), but does not specifically disclose an engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements; determine a requested torque demand based on the operational conditions of the vehicle; determine a modified torque demand different than the requested torque demand within a platoon; and wherein the engine controller operates the engine to meet the modified torque demand.
Hendrickson in the same field of the art discloses an engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements (Para. 0020-0021, 0058-0059, where engine displacements are selectively operated in a platoon, meeting the demand for operating the vehicles). Although Alden and Hendrickson do not explicitly describe that a requested torque, the torque demand is modified based on the platooning, and the engine controller operates the engine to meet the modified torque demand, it is clear for one of ordinary skill in the art the operation of the vehicles requested by the vehicle control system of Alden and Hendrickson, meeting the requested operation parameters is providing the requested torque, among other variables, from the engine of the vehicle. The modified torque demand associate with the change in torque demand based on the optimized torque having improved fuel economy. Therefore, the teachings of Alden and Hendrickson in combination shows the engine controller operates the engines of the vehicles to meet the modified torque demand. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Alden to control the engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements, meeting the demand of the torque the engines of the vehicle in the platoon provide, as taught by Hendrickson to dynamically and effectively controlling and modifying engine operations of the vehicles in the platoon to further improve the fuel economy and operations of the engines.
Even so, both Alden and Hendrickson do not explicitly mention the engine of the vehicles is determining torque demands and determining modified torque demands as discussed above and the rationale provided the prior arts do teach these features, Kuszmaul, as supporting document, in the same field of the art discloses the relationship between engine torque and engine operations (Fig. 3, para. 0009, 0011, 0030-0031, 0034, 0036, where the torque of the engine is being controlled for meeting the demand).

For claim 2, Alden, as modified, discloses the collective fuel economy for the modified torque demand is more fuel efficient compared to operating the vehicle at the requested torque demand (Para. 0019-0023, where the torque demand is modified based on the fuel economy of the platoon vehicles).

For claim 3, Alden, as modified, discloses as recited in claim 1, wherein the autonomous driving unit further utilizes fuel economy information associated with the different effective displacements of the engine (Hendrickson, para. 0020-0021, 0058-0059, where engine displacements are selectively operated in a platoon, meeting the demand for operating the vehicles). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Alden and Hendrickson with the same rationale as above.

For claim 4, Alden discloses the engine control system as recited in claim 1, wherein the collective fuel economy is chosen or based on one of the following: (a) when the autonomous vehicle is drafting of a lead vehicle; (b) on a local speed limit; ( c) travel time between a trip origination point and a trip destination point; or (d) any combination of (a) through (c) (Fig. 4-6, para. 0017, 0018, 0038, 0039, where the vehicle in the platoon drafting a lead vehicle).

For claim 6, Alden, as modified, discloses the engine control system as recited in claim 1, wherein the torque determination utilizes a sensed parameter or information available to the vehicle from an external network including nearby wirelessly connected vehicles and devices capable of providing road, weather, vehicle and traffic data (Fig. 1, 2, para. 0017, 0020, 0022, where sensed parameter or information may be collected from network entities including vehicles, providing road, weather and traffic data).

For claim 7, Alden, as modified, discloses the engine control system as recited in claim 1, wherein the modified torque demand is based at least in part on the vehicle drafting behind a lead vehicle or is being drafted by a following vehicle (Fig. 4-6, para. 0017, 0018, 0038, 0039, where the vehicle in the platoon drafting a lead vehicle).

For claim 8, Alden discloses an autonomous vehicle comprising:
an autonomous driving unit arranged to direct operation of the autonomous vehicle in response to one or more inputs indicative of driving conditions (Para. 0003, 0018, 0019, where the vehicles are being controlled autonomously or semi-autonomously based on sensed operational conditions of the vehicles), the autonomous driving unit arranged to ascertain:
(a) a operating parameters sufficient to meet the driving conditions while operating the autonomous vehicle within a speed range (Para. 0004, 0005, where the autonomous vehicle operates within driving speed range based on sensed driving conditions); and
(b) a modified operation request which provides improved fuel economy relative to the ascertained operation request while operating the autonomous vehicle within the speed range (Para. 0004, 0005, 0019-0021, 0024, where the driving unit controls the vehicle platoon based on optimizing the fuel economy of the vehicles in the platoon in a collective manner), and wherein the speed range is based at least in part on the autonomous vehicle drafting of a leading vehicle or being drafted by a following vehicle (Fig. 4-6, para. 0017, 0018, 0038, 0039, where the vehicle in the platoon drafting a lead vehicle).
Alden discloses the vehicle controller operates the engine of the vehicle, determine the operation parameters and performance of the vehicle based on the operational conditions of the vehicle and determine a modified operation of the vehicle based on the optimized operations of the vehicle in the platoon associate with the collective fuel economy of the platoon, that is different than the requested operation parameters not relate to the vehicle in the platoon (Para. 0018-0021, 0023-0025), but does not specifically disclose the internal combustion engine capable of operating at a plurality of displacement levels; ascertain a torque request meeting the driving conditions; ascertain a modified torque request relative to the ascertained torque request, sufficient to meet the modified torque request. 
Hendrickson in the same field of the art discloses an engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements (Para. 0020-0021, 0058-0059, where engine displacements are selectively operated in a platoon, meeting the demand for operating the vehicles). Although Alden and Hendrickson do not explicitly describe that a requested torque, the torque demand is modified based on the platooning, and the engine controller operates the engine to meet the modified torque demand, it is clear for one of ordinary skill in the art the operation of the vehicles requested by the vehicle control system of Alden and Hendrickson, meeting the requested operation parameters is providing the requested torque, among other variables, from the engine of the vehicle. The modified torque demand associate with the change in torque demand based on the optimized torque having improved fuel economy. Therefore, the teachings of Alden and Hendrickson in combination shows the engine controller operates the engines of the vehicles to meet the modified torque demand. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Alden to control the engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements, meeting the demand of the torque the engines of the vehicle in the platoon provide, as taught by Hendrickson to dynamically and effectively controlling and modifying engine operations of the vehicles in the platoon to further improve the fuel economy and operations of the engines.
Even so, both Alden and Hendrickson do not explicitly mention the engine of the vehicles is determining torque demands and determining modified torque demands as discussed above and the rationale provided the prior arts do teach these features, Kuszmaul, as supporting document, in the same field of the art discloses the relationship between engine torque and engine operations (Fig. 3, para. 0009, 0011, 0030-0031, 0034, 0036, where the torque of the engine is being controlled for meeting the demand).

For claim 10, Alden, as modified, discloses the autonomous vehicle as recited in claim 8, wherein one of the one or more inputs indicative of driving conditions includes a sensed parameter or information available to the vehicle from an external network including a nearby wirelessly connected vehicle (Fig. 1, 2, para. 0017, 0020, 0022, where sensed parameter or information may be collected from network entities including vehicles, providing road, weather and traffic data).

For claim 11, Alden discloses the autonomous vehicle as recited in claim 8, wherein the speed range is chosen or based on one of the following: (a) when the autonomous vehicle drafts a lead vehicle; (b) on a local speed limit; ( c) overall travel time between a trip origination point and a trip destination point; or (d) any combination of (a) through (c) (Fig. 4-6, para. 0017, 0018, 0038, 0039, where the vehicle in the platoon drafting a lead vehicle).

For claim 12, Alden discloses a method comprising:
directing operation of a vehicle within a speed range using an autonomous driving unit (Para. 0004, 0005, where the autonomous vehicle operates within driving speed range based on sensed driving conditions);
determine a modified vehicle operation demand derived from operation request derived from sensed driving conditions provided to the autonomous driving unit from an external network (Para. 0004, 0005, 0019-0022, 0024, where the driving unit controls the vehicle platoon based on optimizing the fuel economy of the vehicles in the platoon in a collective manner and sensed parameter or information may be collected from external network).
Alden discloses the vehicle controller operates the engine of the vehicle, determine the operation parameters and performance of the vehicle based on the operational conditions of the vehicle and determine a modified operation of the vehicle based on the optimized operations of the vehicle in the platoon associate with the collective fuel economy of the platoon, that is different than the requested operation parameters not relate to the vehicle in the platoon (Para. 0018-0021, 0023-0025), but does not specifically disclose operating an internal combustion engine at a plurality of displacement levels, wherein torque generated by the engine propels the vehicle; operating the engine at a displacement level as dictated by a modified torque request;
the modified torque request used to operate the internal combustion engine at the displacement level so that the vehicle operates:
within the speed range; and
with improved fuel efficiency relative to operating the internal combustion engine at another effective displacement level required to meet the torque request derived from the sensed driving conditions.
Hendrickson in the same field of the art discloses an engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements within a speed range and improving fuel efficiency relative to operating the internal combustion engine at effective displacement levels (Para. 0020-0021, 0058-0059, where engine displacements are selectively operated in a platoon, meeting the demand for operating the vehicles). Although Alden and Hendrickson do not explicitly describe that a requested torque, the torque demand is modified based on the operating conditions, and the engine controller operates the engine to meet the modified torque demand, it is clear for one of ordinary skill in the art the operation of the vehicles requested by the vehicle control system of Alden and Hendrickson, meeting the requested operation parameters is providing the requested torque, among other variables, from the engine of the vehicle. The modified torque demand associate with the change in torque demand based on the optimized torque having improved fuel economy. Therefore, the teachings of Alden and Hendrickson in combination shows the engine controller operates the engines of the vehicles to meet the modified torque demand. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Alden to control the engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements, meeting the demand of the torque the engines of the vehicle in the platoon provide, as taught by Hendrickson to dynamically and effectively controlling and modifying engine operations of the vehicles in the platoon to further improve the fuel economy and operations of the engines.
Even so, both Alden and Hendrickson do not explicitly mention the engine of the vehicles is determining torque demands and determining modified torque demands as discussed above and the rationale provided the prior arts do teach these features, Kuszmaul, as supporting document, in the same field of the art discloses the relationship between engine torque and engine operations (Fig. 3, para. 0009, 0011, 0030-0031, 0034, 0036, where the torque of the engine is being controlled for meeting the demand).

For claim 13, Alden, as modified discloses the method as recited in claim 12, wherein the autonomous driving unit utilizes a collective fuel economy of a plurality of vehicles including the vehicle operating in a platoon to determine the modified torque request, in the same citations and discussion as claim 12 above having the same rationale.

For claim 22, Alden discloses an engine control system, comprising:
an engine controller arranged to direct operation of an engine to deliver a requested torque (Para. 0003, 0018, 0019, where the vehicles are being controlled autonomously or semi-autonomously based on sensed operational conditions of the vehicles, which directs the operation of the engine of the vehicle); 
the control system utilizes a sensed parameter and information available to the vehicle from an external network including nearby wirelessly connected vehicles (Fig. 1, 2, para. 0017, 0020, 0022, where sensed parameter or information may be collected from network entities).
Alden discloses the vehicle controller operates the engine of the vehicle, determine the operation parameters and performance of the vehicle based on the operational conditions of the vehicle and determine a modified operation of the vehicle based on the optimized operations of the vehicle in the platoon associate with the collective fuel economy of the platoon, that is different than the requested operation parameters not relate to the vehicle in the platoon (Para. 0018-0021, 0023-0025), but does not specifically disclose the engine controller is capable of directing operation of the engine at a plurality of different effective displacements; a torque determination unit configured to define and provide the requested torque to the engine controller, utilizing the information.
Hendrickson in the same field of the art discloses an engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements (Para. 0020-0021, 0058-0059, where engine displacements are selectively operated in a platoon, meeting the demand for operating the vehicles). Although Alden and Hendrickson do not explicitly describe that a requested torque, the torque demand is modified based on the platooning, and the engine controller operates the engine to meet the modified torque demand, it is clear for one of ordinary skill in the art the operation of the vehicles requested by the vehicle control system of Alden and Hendrickson, meeting the requested operation parameters is providing the requested torque, among other variables, from the engine of the vehicle determining engine torque utilizing the information. The modified torque demand associate with the change in torque demand based on the optimized torque having improved fuel economy. Therefore, the teachings of Alden and Hendrickson in combination shows the engine controller operates the engines of the vehicles to meet the modified torque demand. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Alden to control the engine controller arranged to direct operation of an engine of a vehicle to selectively operate at one of a plurality of different effective displacements, meeting the demand of the torque the engines of the vehicle in the platoon provide based on the information received, as taught by Hendrickson to dynamically and effectively controlling and modifying engine operations of the vehicles in the platoon to further improve the fuel economy and operations of the engines.
Even so, both Alden and Hendrickson do not explicitly mention the engine of the vehicles is determining torque demands and determining modified torque demands as discussed above and the rationale provided the prior arts do teach these features, Kuszmaul, as supporting document, in the same field of the art discloses the relationship between engine torque and engine operations (Fig. 3, para. 0009, 0011, 0030-0031, 0034, 0036, where the torque of the engine is being controlled for meeting the demand).

For claim 23, Alden, as modified, discloses the engine control system as recited in claim 22, wherein the torque determination unit in cooperation with the autonomous driving unit considers the collective fuel economy of a plurality of vehicles in a platoon when determining the requested torque demand and an operational effective displacement suitable for operating the engine to meet the requested torque demand (Alden, para. 0004, 0005, 0019-0022, 0024, where the driving unit controls the vehicle platoon based on optimizing the fuel economy of the vehicles in the platoon in a collective manner and sensed parameter or information may be collected from external network).The rationale to combine the teachings of Alden and Hendrickson is the same as discussed above.

For claim 24, Alden does not specifically disclose the engine control system as recited in claim 22 wherein the plurality of different effective displacements corresponds to operating the engine at different skip fire firing fractions respectively, wherein with at least one of the skip fire firing fractions, a particular cylinder is fired during one engine cycle, skipped during the next engine cycle and then selectively skipped or fired during the next engine cycle. Hendrickson in the same field of the art discloses the plurality of different effective displacements corresponds to operating the engine at different skip fire firing fractions respectively, wherein with at least one of the skip fire firing fractions, a particular cylinder is fired during one engine cycle, skipped during the next engine cycle and then selectively skipped or fired during the next engine cycle (Para. 0020, 0021, 0027, 0058, 0059, where the cylinders of the engine is selectively activated/deactivated during cycles, skipping firing of particular cylinder(s)). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Alden to operating the engine at different skip fire firing fractions respectively, wherein with at least one of the skip fire firing fractions, a particular cylinder is fired during one engine cycle, skipped during the next engine cycle and then selectively skipped or fired during the next engine cycle, taught by Hendrickson to optimize the engine operation of the vehicles for fuel efficiency while meeting the demand.

Claim(s) 5, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al. (US 2017/0249176 A1), Hendrickson et al. (US 2018/034879 A1) and Kuszmaul et al. (US 2018/0050697 A1), as supporting document as applied to claims 1, 8 and  above, and further in view of Leone et al. (US 2017/0305893 A1).
For claims 5, 9, and 14, Alden, as modified, does not specifically disclose the autonomous vehicle having the engine control system, wherein the modified torque request used to operate the internal combustion engine at the displacement level further operates the vehicle at a rate of change of the speed range is limited to provide an acceptable levels of NVH with improved fuel efficiency relative to operating the internal combustion engine at the another effective displacement level. Leone in the same field of the art discloses the autonomous vehicle having the engine control system, wherein the modified torque request used to operate the internal combustion engine at the displacement level further operates the vehicle at a rate of change of the speed range is limited to provide an acceptable levels of NVH with improved fuel efficiency relative to operating the internal combustion engine at the another effective displacement level (Para. 0018, 0072, 0093, where the engine control system controls the rate of change of speed of the engine to provide acceptable levels of NVH associate with changing the displacement levels of the engine). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Alden to modified torque request used to operate the internal combustion engine at the displacement level further operates the vehicle at a rate of change of the speed range is limited to provide an acceptable levels of NVH with improved fuel efficiency relative to operating the internal combustion engine at the another effective displacement level, taught by Leone to mitigate the engine NVH during vehicle operations that takes into fuel efficiency of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(11,187,162) McCarthy, Jr. et al. discloses a cylinder deactivation engine control system that considers the control for vehicle platoon.
(10,017,039) Colavincenzo discloses a platooning vehicle system adjusting torque demands while platooning for fuel/energy consumption.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661